DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-25, 27-31, 35-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhetri et al. (PGPUB 2012/0327115), hereinafter referenced as Chhetri in view of Visser et al. (PGPUB 2013/0156209), hereinafter referenced as Visser and in further view of Flak et al. (PGPUB 2011/0184735), hereinafter referenced as Flaks.

Regarding claims 21 and 36, Chhetri discloses a device and method, hereinafter referenced as a device comprising: 
a first microphone (microphone; p. 0029); 
a second microphone (microphone; p. 0029); 
one or more processors (p. 0022); and 
one or more non-transitory storage media storing computer-executable instructions that, when executed by the one or more processors (p. 0033), cause the system to: 
generate, at a first time and using the first microphone, first audio data corresponding to sound (sound; p. 0042); 
generate, at a second time and using the second microphone, second audio data corresponding to the sound (beamforming; p. 0042); 
determine a difference between the first time and the second time (time-of-arrival difference; p. 0042); 
generate, based at least in part on the difference, beamforming data using the first audio data and the second audio data (difference; p. 0042); and 
perform speech recognition on the beamforming data (speech recognition; p. 0079),
send subsequent audio data to a remote computing device (p. 0043-0045, 0061-0063), but does not specifically teach determining a confidence level of a likelihood the beamforming data includes a predefined expression, determining, based at least in part on the confidence level, that the sound originated from a user, further comprising a housing a first and second microphone proximate a top of the housing and a speaker disposed proximate a bottom of the housing and directed at least partly away from the microphones.  However, it is noted that Applicants microphones situated on the top and the speakers on the bottom is simply design choice.  Nonetheless, Visser discloses a system comprising:
a housing (figs 1-2 with p. 0045-0046); 
a first and second microphone proximate a top of the housing (microphones; figures 2-4 with p. 0053); 
a speaker (speaker) disposed proximate a bottom of the housing and directed at least partly away from the microphones (proper distance; figs. 2-4 with p. 0053), to optimize performance.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to avoid unwanted feedback.
Flaks teaches a device comprising:
determining a confidence level of a likelihood the beamforming data includes a predefined expression (analyzing the microphone array to determine if the array includes a keyword based on the confidence value; abstract with p. 0020-0025, 0032); and
determining, based at least in part on the confidence level, that the sound originated from a user (determining the origin of the sound; abstract with p. 0011, 0019-0022), to help avoid the occurrence of false positive speech recognition events.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the device as described above, to help ensure that a speech event originated from a desired user.
Regarding claim 22, Chhetri discloses a device wherein generating the beamforming data comprises generating directional audio data that emphasizes a first portion of at least one of the first audio data or the second audio data with respect to a second portion of at least one of the first audio data or the second audio data (localization; p. 0035).  
Regarding claim 23, Chhetri discloses the device as described above.  In addition, Visser discloses a device wherein the first microphone and the second microphone are directed upward from a top portion of the device (fig. 3 with p. 0053), 
Regarding claim 24, Chhetri discloses a device wherein the first microphone and the second microphone comprise at least a portion of a circular arrangement of microphones (circular; p. 0051).  
Regarding claim 25, Chhetri discloses a device wherein generating the beamforming data comprises: Lee &H ayes2 Serial No. 16/933,904 
Attorney Docket No. S076-0232USC2determining a first phase associated with the first audio data or the second audio data (audio data; p. 0094-0102); and 
determining a second phase associated with the first audio data or the second audio data, the beamforming data being based at least partly on the first phase and the second phase (beamforming; p. 0042, 0094-0102).  
Regarding claim 27, Chhetri discloses a device wherein the sound comprises a first sound and the computer-executable instructions, when executed by the one or more processors, further cause the device to: 
generate reference data based at least in part on second sound, the reference data corresponding to a pattern of input signals (pattern; p. 0022-0029).  
Regarding claim 28, Chhetri discloses a device wherein the computer-executable instructions, when executed by the one or more processors, further cause the device to: 
generate, based at least in part on the predefined expression, an audio output by an audio speaker of the device (speaker; p. 0042-0043, 0049).  
Regarding claims 29 and 37, it is interpreted and rejected for similar reasons as set forth above.  In addition, Chhetri discloses a device comprising:
a plurality of microphones (microphone; p. 0029); and
generating, based at least in part on the difference, beamforming data by increasing an amplitude of a portion of at least one of the first audio data or the second audio data (amplitude; p. 0061-0065).  
Regarding claim 30, it is interpreted and rejected for similar reasons as set forth above.  In addition, Visser discloses a device wherein the plurality of microphones are positioned at an upper portion of the device and further comprising an audio speaker positioned at a lower portion of the device (figs. 3 and 4 with p. 0053-0054).  
Regarding claim 31, Chhetri discloses a device wherein the plurality of microphones are positioned at the device evenly spaced apart or linearly (linear; p. 0018).  
Regarding claim 35, Chhetri discloses a device wherein the computer-executable instructions, when executed by the one or more processors, further cause the device to: 
generate an audio output by an audio speaker of the device (p. 0043).  
Regarding claim 39, Chhetri discloses a device wherein the sound comprises first sound and further comprising generating reference data based at least partly on second sound, the reference data corresponding to a pattern of input signals (p. 0029).  


Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhetri in view of Visser and Flak and in further view of Mukund et al. (PGPUB 2010/0098266), hereinafter referenced as Mukund.

Regarding claim 32, Chhetri in view of Visser and Flak disclose a device as described above, but does not specifically teach wherein the plurality of microphones comprise a circular arrangement at an upper portion of the device.
Mukund discloses a device wherein the plurality of microphones comprise a circular arrangement at an upper portion of the device (fig. 5A with p. 0055), to design the device according to preference and to improve spatial resolution.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to improve sound quality.
Regarding claim 33, it is interpreted and rejected for similar reasons as set forth above.  In addition, Mukund discloses a device further comprising wherein the housing comprises a cylindrically-shaped housing to house one or more components of the device (fig. 5A with p. 0055).  
Regarding claim 34, it is interpreted and rejected for similar reasons as set forth above.  In addition, Mukund discloses a device wherein the plurality of microphones are positioned at a top surface of the cylindrically-shaped housing of the device (fig. 5A with p. 0055).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657